—Appeal from an order of the Family Court of Montgomery County (Catena, J.), entered *726June 30, 1992, which, in two proceedings pursuant to Family Court Act article 4, partially granted petitioner’s applications to, inter alia, direct respondent to pay for support of his children.
The judgment of divorce and the stipulation referred to therein may not be collaterally attacked on this appeal from Family Court’s order. Respondent’s arguments relating to those documents are therefore not properly before this Court. Further, to the extent that respondent’s arguments may be raised on this appeal, we find his contentions to be without merit.
Weiss, P. J., Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Ordered that the order is affirmed, without costs.